Lewis, J.
When a father permits his minor son to use for a particular purpose a chattel belonging to the former, and the latter, without authority, undertakes to sell or dispose of the property, and in so doing yields possession thereof to a third person, the father may maintain a possessory warrant for the purpose of recovering possession. This is so for the reason that, in legal contemplation, the possession of the son was that of the father, and the attempt, in the manner stated, to deprive him of that possession was wrongful and tortious, the minor being unable to make any binding consent as to the matter.

Judgment affirmed.


All the Justices concurring.